Case: 15-10136      Document: 00513288003         Page: 1    Date Filed: 11/30/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                      No. 15-10136                              FILED
                                                                        November 30, 2015
                                                                           Lyle W. Cayce
EMMIT BRAGER,                                                                   Clerk

                                                 Plaintiff-Appellant

v.

TEXAS BOARD OF PARDONS & PAROLES; CHAIRMAN-DIRECTOR,
TEXAS BOARD OF PARDONS & PAROLES,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 2:15-CV-37


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       Emmit Brager, Texas prisoner # 311725, has filed a motion to proceed in
forma pauperis (IFP) on appeal from the district court’s dismissal without
prejudice of his 42 U.S.C. § 1983 complaint. The district court determined that
Brager was barred from proceeding IFP in the district court because he had
accumulated three strikes under 28 U.S.C. § 1915(g).
       Under § 1915(g), a prisoner may not proceed IFP in an appeal of a
judgment in a civil action if the prisoner has, on three or more prior occasions,

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10136     Document: 00513288003     Page: 2   Date Filed: 11/30/2015


                                  No. 15-10136

while incarcerated, brought an action or appeal that was dismissed as frivolous
or malicious or for failure to state a claim upon which relief may be granted,
unless the prisoner is under imminent danger of serious physical injury.
§ 1915(g). “[A] prisoner with three strikes is entitled to proceed with his action
or appeal only if he is in imminent danger at the time that he seeks to file his
suit in district court or seeks to proceed with his appeal or files a motion to
proceed IFP.” Baños v. O’Guin, 144 F.3d 883, 884 (5th Cir. 1998).
      Brager argues that the § 1915(g) bar should not apply because he is
under imminent danger of serious physical injury.          He asserts that the
defendants are causing, and will continue to cause, him serious mental and
physical injury by failing to grant him a parole hearing to which he is entitled.
He complains that he likely will die of old age before his parole hearing is
granted. Brager’s vague and conclusional allegations simply are insufficient
to show that he was in imminent danger of serious physical harm when he filed
his complaint, appeal, or IFP motion. See § 1915(g); Baños, 144 F.3d at 884.
Accordingly, Brager’s motion for leave to proceed IFP is denied. For the same
reason, Brager’s appeal from the district court’s dismissal of his suit without
prejudice as barred under § 1915(g) is frivolous and is dismissed. See 5TH CIR.
R. 42.2; Baugh v. Taylor, 117 F.3d 197, 202 n.24 (5th Cir. 1997).
      The dismissal of this appeal as frivolous counts as yet another strike
under § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 385-87 (5th Cir.
1996). Brager is reminded of the three-strikes bar and is cautioned that future
frivolous or repetitive filings in this court or any court subject to this court’s
jurisdiction may subject him to additional sanctions.
      IFP DENIED; APPEAL DISMISSED; SANCTION WARNING ISSUED.




                                        2